Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 25, 2007, convicting him of murder in the second degree, kidnapping in the second degree, and criminal solicitation in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Prudenti, P.J., Santucci, Florio and Belen, JJ, concur.